Plaintiff in error was convicted in the superior court of Logan county on a charge of having possession of intoxicating liquor with the unlawful intention of selling the same, and, on the 4th day of June, 1910, was sentenced by the court to pay a fine of fifty dollars and serve thirty days in the county jail. The appeal was perfected in this court on the 14th day of October, 1910, more than 120 days after the rendition of the judgment. The Attorney General has filed a motion to dismiss the appeal on the ground that the same was not filed within the time provided by law. The motion is sustained, and the appeal accordingly dismissed with directions to the trial court to enforce the judgment and sentence.